DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 13 October 2022 is entered.  Claims 1-5 and 7-21 are pending; claims 1, 13, 15 and 20 are amended; and claim 21 is newly added.


Response to Arguments
Applicant’s arguments, see remarks, filed 13 October 2022, with respect to the rejection(s) of claims 1-5 and 7-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saadat (US 6,010,476).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat (US 6,010,476).

[Claim 1] Saadat discloses a robotic surgical tool (device, #11, comprises control circuitry, Fig. 2 #37, to actuate a motor, Fig. 2 #29, and linear actuator mechanism, Figs. 2, 5 #34) [col. 5, lines 20-37], comprising: 
a drive housing (housing, Fig. 2 #25, having a shaft, Fig. 2 #26) having a first end (distal end prior to the shaft of the housing), a second end (proximal end of the housing);

    PNG
    media_image1.png
    420
    660
    media_image1.png
    Greyscale

a lead screw (linear actuator mechanism, Figs. 2, 5 #34, included a double action lead screw, Fig. 5 #62) extending between and rotatably mounted to the first and second ends (the lead screw in rotatably mounted to a motor, Fig. 5 #61, at the first end and a bushing, Fig. 5 #63, at the second end) [col. 7, lines 7-22; col. 8, lines 15-18]; 
a carriage (cradle/carriage, Figs. 2, 5 #30) movably mounted to the lead screw at a carriage nut secured to the carriage (the carriage itself is considered a carriage nut since the carriage received the lead screw – the examiner notes the applicant indicates the carriage nut is a part of the carriage itself) [col. 7, lines 7-22]; and 
an elongate shaft (drive tube, Fig. 2 #31) extending from the carriage and through the first end (see Fig. 2), the shaft having an end effector (cutting head, Fig. 2 #32) arranged at a distal end thereof (distal end, Fig. 2 #45) [col. 5, lines 28-31 and 62-65], 
wherein rotation of the lead screw moves the carriage and the carriage nut axially between the first and second ends and thereby moves the end effector distally or proximally (as motor 61 rotates, it causes carriage 30 to be advanced and then retracted along the length of lead screw 62, thereby extending and retracting cutting head 32) [col. 8, lines 15-18].

[Claim 9] Saadat discloses the carriage comprises at least one layer that defines an aperture comprising the carriage nut, and wherein the lead screw extends through the aperture (the carriage defines the carriage nut which includes a tooth, Fig. 5 #69, that glides in grooves, Fig. 5 #64, 65 of the lead screw via an aperture as shown in the Figures) [col. 7, lines 7-22; col. 8, lines 15-18].

[Claim 10] Saadat discloses the carriage nut extends between proximal and distal ends of the carriage (since the nut is interpreted to be the carriage, the nut extends between the ends of the carriage).

[Claim 13] Saadat discloses a method, comprising: 
locating a robotic surgical tool adjacent a patient (device, #11, comprises control circuitry, Fig. 2 #37, to actuate a motor, Fig. 2 #29, and linear actuator mechanism, Figs. 2, 5 #34) [col. 5, lines 20-37], the robotic surgical tool comprising: 
a drive housing (housing, Fig. 2 #25, having a shaft, Fig. 2 #26) having a first end (distal end prior to the shaft of the housing), a second end (proximal end of the housing);
a lead screw (linear actuator mechanism, Figs. 2, 5 #34, included a double action lead screw, Fig. 5 #62) extending between and rotatably mounted to the first and second ends (the lead screw in rotatably mounted to a motor, Fig. 5 #61, at the first end and a bushing, Fig. 5 #63, at the second end) [col. 7, lines 7-22; col. 8, lines 15-18]; 
a carriage (cradle/carriage, Figs. 2, 5 #30) movably mounted to the lead screw at a carriage nut secured to the carriage (the carriage itself is considered a carriage nut since the carriage received the lead screw – the examiner notes the applicant indicates the carriage nut is a part of the carriage itself) [col. 7, lines 7-22]; and 
an elongate shaft (drive tube, Fig. 2 #31) extending from the carriage and through the first end (see Fig. 2), the shaft having an end effector (cutting head, Fig. 2 #32) arranged at a distal end thereof (distal end, Fig. 2 #45) [col. 5, lines 28-31 and 62-65]; 
rotating the lead screw by actuating a drive input (linear actuator mechanism, Figs. 2, 5 #34) arranged at the first end and operatively coupled to the lead screw [col. 8, lines 15-18]; and 
moving the carriage and the carriage nut axially between the first and second ends as the lead screw rotates and thereby moving the end effector distally or proximally (as motor 61 rotates, it causes carriage 30 to be advanced and then retracted along the length of lead screw 62, thereby extending and retracting cutting head 32) [col. 8, lines 15-18].

[Claim 20] Saadat discloses stabilizing the carriage against twisting within the drive housing with the carriage nut, the carriage nut comprising an elongated carriage nut having portions arranged at or near distal and proximal ends of the carriage (the carriage and by extension the carriage nut are considered elongated, extending the same length, and thus would function as claimed, see Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (US 6,010,476) as applied to claims 1 and 13 above respectively, in view of Hibner (US 2006/0074342).

[Claims 4, 16] Saadat discloses the carriage is translated along the lead screw.  Figure 5 shows a tooth (#69) outer helical threading on the lead screw (groves, Fig. 5 #64, 65).  However,  Saadat does not disclose internal helical threading on the carriage nut matable with the outer helical threading.
Hibner discloses an analogous surgical tool comprising a lead screw having outer helical threading (translation shaft, Fig. 3 #142, including an external lead screw thread, Fig. 3 #144) and a carriage nut (drive carriage, Fig. 4 #134, is considered a carriage nut – the examiner notes the applicant indicates the carriage nut is a part of the carriage itself) having an internal helical threaded surface [par. 0078].  The lead screw thread engages the internal helical threaded surface to translate the carriage nut.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute inner helical thread on the carriage nut in place of the tooth as taught by Hibner in order to effectuate translation of the carriage and carriage nut in response to engagement by the external helical thread of the lead screw.  The substitution constitutes a simple substitution of one known carriage engagement element with another known carriage engagement element for engaging the helical threading of a lead screw.

[Claim 5] Hibner discloses a pitch of the outer helical threading varies along the lead screw (the lead screw has zero pitch width ends to provide a defined stop for the axial translation of cutter, thereby eliminating the need to slow the carriage as it approaches the distal and proximal ends of the lead screw thread [par. 0080].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate zero pitch width ends on the lead screw of Saadat in order to eliminate the need to slow the carriage as it approaches the distal and proximal ends of the lead screw thread.


Allowable Subject Matter
Claims 2-3, 7-8, 11-12, 14-15, 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not fairly suggest or render obvious the combinations of limitations introduced by these claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) DeFeitas et al. (US 2015/0313674) discloses a breast biopsy lateral arm system comprising a  lead screw and carriage (Fig. 6A-B).
(2) Manzo et al. (US 2012/0215220) discloses a fusing and cutting surgical instrument comprising transmission mechanism 1 can transmit input to open jaws 7a, 7b by exerting a torque in a first direction on hollow drive shaft 218 and torque drive component 18, which torque can be transmitted to rotate lead screw 15 and to move the drive nut 16 along the lead screw 15 toward a distal end of end effector 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 October 2022